JONES, J.
The defendant, Otis Henry Hudson, was charged by an information filed in the county court of Kiowa county with driving a Ford pickup truck on the public highway while under the influence of intoxicating liquor; was tried; convicted; and pursuant to the verdict of the jury was sentenced to pay a fine of $50 and costs, and has appealed.
No brief has been filed on behalf of the defendant and no appearance was made in his behalf at the time the case was regularly assigned for oral argument.
We have examined the record for fundamental error and none has been found. The proof of the state showed that the accused while driving a Ford pickup southeast of the city of Hobart on Highway No. 183 near Babbs Switch collided with a truck being driven by Floyd C. Friese, which was loaded with hogs and parked off of the pavement. The proof of the state showed the accused was intoxicated.
The accused testified in his own behalf and denied that he was intoxicated, but admitted that he had drunk some beer with a companion whom he had taken to the town of Snyder. Accused testified he was returning from Snyder in the pickup and his lights were flashing on and off when he collided with the truck.
The evidence raised an issue for the determination of the jury. Their judgment on such disputed question of fact will be sustained. The judgment and sentence of the county court of Kiowa county is affirmed.
BRETT, P. J., and POWELL, J., concur.